DISMISS; and Opinion Filed September 17, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00862-CV

                           YVONNE SIMMONS, Appellant
                                       V.
                      SUN NLF LIMITED PARTNERSHIP, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-01212-C

                            MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Brown
                                  Opinion by Justice O’Neill
       Before the Court is appellee’s September 5, 2014 motion to dismiss the appeal. Appellee

contends the appeal should be dismissed for want of prosecution. Appellant did not file a

response to appellee’s motion.

       The clerk’s record is past due. In a letter dated August 6, 2014, the Court notified

appellant that we had received notice from the county clerk that the clerk’s record had been

prepared and would be filed when appellant paid the fee. We instructed appellant to provide this

Court, within ten days, written verification that appellant has paid or made arrangements to pay

the clerk’s fee or written documentation that appellant has been found to proceed without

advance payment of costs.        We further cautioned appellant that failure to provide the

documentation within the time requested may result in dismissal of the appeal for want of

prosecution.
       As of today’s date, appellant has not responded to this Court’s request. Accordingly, we

grant appellee’s motion and dismiss the appeal. See TEX. R. APP. P. 37.3(b), 42.3(b) & (c).




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O’NEILL
                                                    JUSTICE


140862F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

YVONNE SIMMONS, Appellant                            On Appeal from the County Court at Law
                                                     No. 3, Dallas County, Texas.
No. 05-14-00862-CV        V.                         Trial Court Cause No. CC-14-01212-C.
                                                     Opinion delivered by Justice O’Neill.
SUN NLF LIMITED PARTNERSHIP,                         Justices Lang-Miers and Brown,
Appellee                                             participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee SUN NLF LIMITED PARTNERSHIP recover its costs of
this appeal from appellant YVONNE SIMMONS.


Judgment entered this 17th day of September, 2014.




                                             –3–